DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 18-20, drawn to an aroma chemical composition and the use of the aroma chemical composition, classified in C11B9/008;
Group II, claims 11-13, drawn to a method of preparing a compound of formula (I), classified in C07D 309/04;
Group III, claims 14-17, drawn to a different method of preparing a compound of formula (I), classified in C07D 309/04;
Group IV, claims 21-26, drawn to a compound of formula (IA), classified in C07D 309/04.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 



The common feature, the compound of formula (I) cannot qualify as a special technical feature as it does not provide a contribution over the prior art because it is disclosed by US PG Pub 2013/0258467 A1 by Shiraiwa et al.
In particular, Shiraiwa et al. teach the compound:

    PNG
    media_image1.png
    121
    225
    media_image1.png
    Greyscale


and further indicates the R21-R30 groups can be hydrogen or an alkyl group [0045-0046]. As such, the compound of Shiraiwa et al. reads on the claimed compound of formula (I) when the compound of Shiraiwa et al. has R30 as a propyl group, R27 and R24 as ethyl groups, and R29, R28, R26, R25, R23, R22 and R21 as hydrogen.
Therefore, the reference specifically suggests using the common elements as claimed.

3.	A telephone call was made to Geoffrey Zelley on May 2, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE LANEE REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on Monday - Friday 8:00 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763